Citation Nr: 1022047	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to July 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied a compensable rating for the Veteran's service-
connected bilateral hearing loss and denied service 
connection for a heart disorder.  

In an August 2009 decision since issued, the Board also 
denied the Veteran's claim for service connection for a heart 
disorder, so that issue has been adjudicated.  However, the 
Board remanded the remaining claim for a compensable rating 
for the bilateral hearing loss to have the Veteran undergo 
another VA audiological evaluation to reassess the severity 
of this disability.  The Board also instructed the Appeals 
Management Center (AMC) to send the Veteran a notice letter 
complying with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Since completing those remand directives, the AMC 
has readjudicated and continued to deny this remaining claim 
in a supplemental statement of the case (SSOC) issued in 
February 2010.  So this claim is again before the Board.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

The results of three VA audiological evaluations show the 
Veteran has Level I hearing acuity in his right ear and Level 
II or, at worst, IV in his left ear, whereas a private 
audiological evaluation revealed he has Level IV hearing 
acuity in both ears.  




CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its 
underlying merits, providing relevant VA laws and 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Proper 
notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



Letters satisfying these notice requirements of 38 C.F.R. § 
3.159(b)(1) were sent to the Veteran in March 2005, March 
2006, and August 2009.  The March 2005 letter was the only 
one sent prior to the initial adjudication of his claim in 
July 2005, the preferred sequence.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  And notice 
concerning the disability rating and downstream effective 
date elements of his claim was not provided until the March 
2006 letter, since Dingess had only recently been decided.

In any event, after all letters were issued, the AMC 
readjudicated the Veteran's claim in the February 2010 SSOC.  
This is important to point out because the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
held that an SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, 
the Veteran has received all required VCAA notice and had his 
claim reconsidered since providing all necessary notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating 
that he, as the pleading party, not VA, has the burden of 
showing there is a VCAA notice error and, moreover, that the 
error is unduly prejudicial, i.e., outcome determinative).

As noted, the Board's August 2009 remand requested that the 
Veteran be provided additional notice then required by the 
holding in Vazquez-Flores v. Peake, 22 Vet. App. at 48.  This 
additional notice was provided in August 2009, prior to the 
February 2010 SSOC.  Consistent with Vazquez, this letter 
explained that medical or lay evidence must show a worsening 
or increase in severity of the disability and the effect this 
worsening or increase has on his employment and daily life.  
Id.  Since providing this additional notice, however, the 
holding in Vazquez has been overturned.  Vazquez-Flores v. 
Shinseki, 2009 WL 2835434 (Fed. Cir.); see also Schultz v. 
Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  In any event, the AMC has complied with the Board's 
remand instructions by affording the Veteran proper notice 
under the lower Court's holding in Vazquez, even though such 
notice is no longer required.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (indicating the Veteran is entitled, as 
a matter of law, to compliance with remand directives).  But 
see, too, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(indicating there need only be "substantial", not "exact", 
compliance).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
medical records that he and his representative cited as 
relevant to his claim.  He also was afforded three VA 
audiological evaluations to assess and reassess the severity 
of his hearing loss, the most recent of which was performed 
in December 2009 following and as a result of the Board's 
remand.  Caffrey v. West, 6 Vet. App. 377 (1994).  Thus, 
again, there has been substantial compliance with the Board's 
remand directives.  See Stegall, 11 Vet. App. at 268; Dyment 
v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, no 
further notification or assistance is needed to meet the 
requirements of the VCAA or Court.

II.  Increased Rating for Bilateral Hearing Loss

The Veteran developed a bilateral hearing loss disability as 
a result of his military service, and a February 2000 RO 
decision consequently granted service connection and assigned 
a noncompensable rating.

In October 2004 the Veteran filed a claim for a higher, i.e., 
increased rating.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

A "staged" rating is appropriate for an increased-rating 
claim, however, when in assessing the present level of 
disability the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant temporal focus 
is from one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Evaluations for service-connected bilateral hearing loss 
range from zero to 100 percent.  These evaluations are based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination testing together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz (Hz)).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  An acuity level is determined for each 
ear using Table VI (or Table VIA in the special circumstances 
listed in 38 C.F.R. § 4.86).  The acuity levels for each ear 
are then used to determine a percentage evaluation for 
hearing impairment from Table VII.  Id. 



Applying these criteria to the facts of this case, the Board 
finds that the RO properly rated the Veteran's bilateral 
hearing loss at the noncompensable level.  The evidence for 
consideration includes three VA audiological evaluation 
reports, none of which shows his hearing loss warrants a 
compensable rating, as well as a private audiological 
evaluation report.

During his first VA audiological evaluation in June 2005, 
audiometric testing of the right ear revealed a 20-decibel 
loss at the 1000 Hz level, a 50-decibel loss at the 2000 and 
3000 Hz levels, and a 55-decibel loss at the 4000 Hz level, 
for an average decibel loss of 44.  Audiometric testing of 
the left ear revealed a 20-decibel loss at the 1000 Hz level, 
a 45-decibel loss at the 2000 Hz level, a 60-decibel loss at 
the 3000 Hz level, and a 70-decibel loss at the 4000 Hz 
level, for an average decibel loss of 50.  Speech 
discrimination was 92 percent for the right ear and 88 
percent for the left ear.  

Similar findings were also reported in two subsequent VA 
audiological evaluations.  In April 2007, audiometric testing 
of the right ear revealed a 35-decibel loss at the 1000 Hz 
level, a 50-decibel loss at the 2000 Hz level, and a 55-
decibel loss at the 3000 and 4000 Hz levels, for an average 
decibel loss of 49.  Results for the left ear revealed a 35-
decibel loss at the 1000 Hz level, a 55-decibel loss at the 
2000 Hz level, a 75-decibel loss at the 3000 Hz level, and a 
90-decibel loss at the 4000 Hz level, for an average decibel 
loss of 64.  Speech discrimination was 92 percent for the 
right ear and 80 percent for the left ear.   

When evaluated by VA in December 2009, audiometric testing of 
the right ear revealed a 35-decibel loss at the 1000 Hz 
level, a 60-decibel loss at the 2000 and 3000 Hz levels, and 
a 50-decibel loss at the 4000 Hz level, for an average 
decibel loss of 51.  Results for the left ear revealed a 30-
decibel loss at the 1000 Hz level, a 50-decibel loss at the 
2000 Hz level, a 55-decibel loss at the 3000 Hz level, and an 
85-decibel loss at the 4000 Hz level, for an average decibel 
loss of 55.  Speech discrimination was 96 percent for the 
right ear and 86 percent for the left ear.



In addition to these three VA audiological evaluations, a 
private audiologist tested the Veteran's hearing in September 
2009, just a few months prior to the December 2009 VA 
audiological evaluation.  The test was conducted by M.C.M., 
Au.D., 
F-AAA, a state licensed audiologist.  At that time, 
audiometric testing of the right ear revealed a 40-decibel 
loss at the 1000 Hz level, a 60-decibel loss at the 2000 Hz 
level, a 70-decibel at the 3000 Hz level, and a 65-decibel 
loss at the 4000 Hz level, for an average decibel loss of 59.  
Results for the left ear revealed a 35-decibel loss at the 
1000 Hz level, a 60-decibel loss at the 2000 Hz level, an 80-
decibel loss at the 3000 Hz level, and a 90-decibel loss at 
the 4000 Hz level, for an average decibel loss of 66.  Speech 
discrimination was 80 percent for both ears. 

Applying the findings contained in the three VA audiological 
evaluation reports to Table VI of 38 C.F.R. § 4.85, a Roman 
Numeral I is derived for the right ear.  This is determined 
by intersecting the percent of speech discrimination row (92-
100) with the puretone threshold average column (0-57).  
However, results for the left year varied with each 
evaluation.  Findings from the June 2005 evaluation result in 
a Roman numeral II, findings from the April 2007 evaluation 
result in a Roman numeral IV, and findings from the December 
2009 evaluation result in a Roman numeral II.  

Using the results from the April 2007 evaluation - since this 
reflects the greatest hearing loss with Roman numeral IV for 
the left ear - a noncompensable rating is derived from Table 
VII by intersecting row I with column II.  Thus, the findings 
contained in the three VA audiological evaluation reports 
provide no basis for a compensable disability rating for the 
Veteran's bilateral hearing loss.  

The Board acknowledges that the findings from the September 
2009 private audiological evaluation are consistent with a 
slightly higher 10 percent rating.  According to Table VII, 
Roman numeral IV is derived for each ear, since the average 
hearing threshold level was 59 for the right ear and 66 for 
the left, while speech discrimination was 80 percent 
bilaterally.  A 10 percent  rating is then derived from Table 
VII by intersecting row I with column II.  

But the Board places greater probative value on the three VA 
audiological evaluations, since they consistently show the 
Veteran's hearing loss to be at the noncompensable level, 
instead.  It appears the higher score documented in the 
September 2009 private audiological evaluation report is 
primarily based on low speech recognition scores of 80 
percent for each ear.  In contrast, however, the December 
2009 VA audiological evaluation - performed just a few months 
later - lists much better speech discrimination of 96 percent 
for the right ear and 86 percent for the left ear.  So, on 
the whole, the one audiological evaluation performed 
privately in September 2009 is not enough to grant a higher 
10 percent rating in light of the fact that three VA 
audiological evaluations performed both before and shortly 
after this evaluation show the Veteran's bilateral hearing 
loss was properly rated at the noncompensable level.  Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

The Board has considered statements provided by the Veteran 
that his hearing loss warrants a compensable disability 
rating.  However, it is important for him to understand that 
disability ratings for hearing impairment are derived by a 
"mechanical" - meaning a nondiscretionary - application of 
the numeric designations assigned after audiological 
evaluations are rendered, which in this case tend to mostly 
show his bilateral hearing loss was properly rated at the 
noncompensable level (versus at the slightly higher 10-
percent level).  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Also significant and therefore equally worth mentioning is 
that the Compensation and Pension (C&P) hearing examination 
worksheets were revised during the pendency of this appeal to 
include the effect of the Veteran's hearing loss disability 
on his occupational functioning and daily activities.  See 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 
38 C.F.R. § 4.10 (2009); Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a compensable rating for his bilateral hearing loss.  And 
since the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Thus, the appeal is denied. 


ORDER

The claim for a compensable rating for bilateral hearing loss 
is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


